Exhibit 10(bbbb)



FPIC INSURANCE GROUP, INC.
OMNIBUS INCENTIVE PLAN STOCK OPTION AGREEMENT




THIS AGREEMENT, made as of______, ____ is by and between FPIC Insurance Group,
Inc., a Florida corporation (the “Company”), and ________ (the “Optionee”).




WITNESSETH:


WHEREAS, the Company maintains the Omnibus Incentive Plan (the “Plan”) for the
benefit of its officers and key employees and the officers and key employees of
the Subsidiaries; and


WHEREAS, the Company wishes to grant to the Optionee Options under the Plan, on
the terms and conditions set forth in the Plan and as hereinafter provided;


NOW, THEREFORE, in consideration of the premises, it is agreed as follows:



 
1.
Definitions



Terms used in this Agreement that are defined in the Plan shall have the same
meaning as set forth in the Plan.



 
2.
Grant of Options



The Company hereby grants to Optionee _____ Options to purchase _____ Shares at
an Option Price per Share of $_____. Of these Options, _____ will be Incentive
Stock Options pursuant to Section 422 of the Code, and _____ will be
Nonqualified Stock Options.



 
3.
Stock Option Terms and Exercise Period



a.  Options awarded under this Agreement may not be exercised by the Optionee at
any time until such Options are vested as provided in paragraph 4 of this
Agreement.


b.  This Agreement and the Options issued pursuant thereto shall terminate on
the earlier of (i) the tenth anniversary of the date of this Agreement, (ii) the
date such Options are fully exercised, or (iii) the date determined pursuant to
Section 5 hereof following the Optionee's termination of employment.


1

--------------------------------------------------------------------------------



 
4.
Vesting



Subject to Section 10 hereof and the other provisions of this Section 4,
one-third (rounded up to a whole number) of the Options set forth in paragraph 2
shall vest on the one year anniversary of the date of this Agreement, with an
additional one-third of the Options vesting on each of the next two
anniversaries of this Agreement, provided the Optionee has remained in the
employ of the Company or a Parent or Subsidiary thereof through the applicable
vesting date, such vesting maximizing Incentive Stock Options pursuant to
Section 422 of the Code, as follows:



     
Options Exercisable
 
Grant Date
 
Grant Type
Options Granted
Number Exercisable
Date Exercisable
                                       



The Optionee shall be 100% vested in all Options awarded under this Agreement
(i) if the Optionee’s termination of employment from the Company is as a result
of the death, Permanent and Total Disability (as that term is defined in Code §
22(e)(3)), or retirement at or after age 65 of the Optionee and/or (ii) as
provided in the Optionee’s employment, severance or other agreement (if
applicable). The Optionee shall forfeit any unvested Options (i) upon
termination of employment for any reason other than the death, Permanent and
Total Disability (as that term is defined in Code § 22(e)(3)) or retirement at
or after age 65 of the Optionee or (ii) except as otherwise provided in the
Optionee’s employment, severance or other agreement (if applicable).



 
5.
Termination of Employment



a.  In the event the employment of the Optionee is terminated, the Nonqualified
Stock Options hereunder that are vested as of the date of termination of
employment will terminate upon the earlier of (i) the full exercise of the
Option, (ii) the tenth anniversary of the date of this Agreement, or (iii) three
years following the date of termination of employment, and the Incentive Stock
Options hereunder that are vested as of the date of termination of employment
will terminate upon the earlier of (i) the full exercise of the Option, (ii) the
tenth anniversary of the date of this Agreement, or (iii) three months following
the date of termination of employment.


b.     Notwithstanding the above, in the event the employment of the Optionee is
terminated as a result of death or Permanent and Total Disability (as that term
is defined in Code § 22 (e)(3)) prior to the termination of an Option, such
Option may be exercised to the extent permitted under Section 7.4(c) of the
Plan.


c.     Any portion of the Options hereunder that is unvested on the date of
termination of employment (and that do not become vested on the date of
termination of employment pursuant to Section 4 hereof), shall expire as of the
date of termination of employment.



 
6.
Transferability of Options



Except as provided in the following sentence, this Agreement and the Options
granted hereunder shall not be transferable otherwise than by will or by the
laws of descent and distribution, and shall be exercised, during the lifetime of
the Optionee, only by the Optionee. Notwithstanding the preceding sentence, the
Nonqualified Stock Options granted hereunder may be transferred by the Optionee
during his or her lifetime to any member of his or her immediate family or a
trust established for the exclusive benefit of one or more members of his or her
immediate family or to a former spouse pursuant to a domestic relations order.
For purposes of this Section, the term “immediate family” is defined as the
Optionee’s spouse, children, stepchildren, grandchildren (including
relationships arising from legal adoption), and parents.


2

--------------------------------------------------------------------------------



 
7.
Exercise of Options



a.  Options shall become exercisable at such time as may be provided herein and
shall be exercisable by written notice of such exercise, in the form prescribed
by the Committee, to the Secretary or President of the Company, at its principal
office. The notice shall specify the number of Options that are being exercised.


b.  Shares purchased pursuant to this Agreement shall be paid for in full at the
time of such purchase in cash, in Shares, including Shares acquired pursuant to
the Plan, or part in cash and part in Shares. Shares transferred in payment of
the Option Price shall be valued as of the date of transfer based on Fair Market
Value. Subject to prior approval of the Company, and subject to such
restrictions or conditions as the Company may prescribe, Options may also be
exercised with the assistance of a broker.


c.  The Committee may establish rules regarding the types of Shares the Optionee
may transfer in payment of the Option Price in order to avoid adverse accounting
treatment.
 
8.
Regulation by the Committee


This Agreement and the Options granted hereunder shall be subject to the
administrative procedures and rules as the Committee may adopt. All decisions of
the Committee upon any question arising under the Plan or under this Agreement
shall be conclusive and binding upon the Optionee and any person or persons to
whom Options hereunder have been transferred by will or by laws of descent and
distribution.



 
9.
Rights as a Shareholder



The Optionee shall have no rights as a Shareholder with respect to Options
granted hereunder until certificates for Shares of common stock are issued to
the Optionee.



 
10.
Change in Control



a.  Upon a Change in Control, all Options granted hereunder shall automatically
vest as of the date of such Change in Control and all restrictions or
contingencies will be deemed to have been satisfied.


b.  Upon a Change in Control, the Options shall remain exercisable until the
tenth anniversary of this Agreement, notwithstanding any termination of
employment occurring prior thereto.


3

--------------------------------------------------------------------------------



 
11.
Plan Terms



The terms of the Plan are incorporated herein by reference.



 
12.
Governing Law and Severability.



To the extent not preempted by Federal law, this Agreement will be governed by
and construed in accordance with the laws of the State of Florida, without
regard to conflicts of law provisions. In the event any provision of this
Agreement shall be held illegal or invalid for any reason, the illegality or
invalidity shall not affect the remaining part of the Agreement, and the
Agreement shall be construed and enforced as if the illegal or invalid provision
had not been included.



 
13.
Effective Date of Grant



Each Option granted under this Agreement shall be effective as of the date of
this Agreement written above.


ATTEST:
FPIC INSURANCE GROUP, INC.
           
_________________________________
By: _________________________________
 
Roberta Goes Cown
 
Senior Vice President and Corporate
 
Counsel
       
WITNESS:
         
_________________________________
_________________________________
 
, Optionee



 

4

--------------------------------------------------------------------------------




 


